Cohen v Glass (2019 NY Slip Op 05065)





Cohen v Glass


2019 NY Slip Op 05065


Decided on June 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2019

Renwick, J.P., Manzanet-Daniels, Webber, Oing, JJ.


9693 655689/16E

[*1]Dan Cohen, etc., et al.,	 Plaintiffs-Appellants,
vSamuel I. Glass, et al., Defendants-Respondents.


Alexander M. Dudelson, Brooklyn, for appellants.
Weiss Zarett Brofman Sonnenklar & Levy, P.C., New Hyde Park (Michael J. Spithogiannis of counsel), for respondents.

Order, Supreme Court, New York County (Melissa A. Crane, J.), entered January 25, 2018, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The motion court correctly determined that the issues raised in this action are identical to those sought to be litigated in plaintiffs' prior action, which was dismissed as time barred, a determination from which plaintiffs did not appeal (see Nationwide Mut. Ins. Co. v U.S. Underwriters Ins. Co., 151 AD3d 504, 505-506 [1st Dept 2017]). Because a dismissal on the ground that the statute of limitations has expired is a determination on the merits for res judicata purposes, the dismissal of the prior lawsuit precludes this action (see Smith v Russell Sage Coll., 54 NY2d 185, 194 [1981]).
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2019
CLERK